THE refusal of the. Judge, at the fact term, to continue the cause, is no ground for a new trial.
An objection to the admission or rejection of testimony, by the Judge, or to his charge, cannot be assigned as cause for a new trial, unless the exceptions are allowed by the Judge, drawn up according to the truth of the case, and presented to him for signature.
Contradictory evidence, by the same witness, at different trials, to a point material, is cause for a new trial, provided the aggrieved party coult] not shew that fact at the trial.